UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1314


In re: DWAYNE MARTINEZ BACON,

                    Petitioner.



              On Petition for Writ of Mandamus. (2:08-cr-00694-DCN-1)


Submitted: May 27, 2020                                           Decided: July 14, 2020


Before MOTZ, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwayne Martinez Bacon, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dwayne Martinez Bacon petitions for a writ of mandamus, alleging that the district

court has unduly delayed acting on his motion to reduce his sentence. He seeks an order

from this court directing the district court to act. Our review of the district court’s docket

reveals that the district court granted Bacon’s motion on April 10, 2020. Accordingly,

because the district court has recently decided Bacon’s motion, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2